

 S7 ENR: NASA Enhanced Use Leasing Extension Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 7IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 51, United States Code, to extend the authority of the National Aeronautics and
			 Space Administration to enter into leases of non-excess property of the
 Administration.1.Short titleThis Act may be cited as the NASA Enhanced Use Leasing Extension Act of 2018.2.Extension of authority to enter into leases of non-excess property of the National Aeronautics and Space AdministrationSection 20145(g) of title 51, United States Code, is amended by striking December 31, 2018 and inserting December 31, 2019.Speaker of the House of RepresentativesVice President of the United States and President of the Senate